Citation Nr: 1139032	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-29 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of lumbar strain.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of cervical/thoracic radiculitis with headaches.  

3.  Entitlement to a disability rating in excess of 10 percent for left scapula strain prior to March 26, 2009, and in excess of 30 percent thereafter.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from May 1991 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims folder now before the Board is marked as a rebuilt folder.  A June 2008 Report of Contact found that a temporary folder was built to process the Veteran's claim for temporary 100 percent filed in November 2006 and then a rebuilt folder was prepared on April 2008.  Contained in the rebuilt folder are several pages dating from December 2007 to April 2008 indicating that VA was trying to locate the Veteran's claims file.  Attempts to locate the claims folder, including by the Records Management Center, were not successful.  On remand, the RO should attempt to obtain copies of the Veteran's service treatment records, service personnel records and any other documentation that was previously of record, including VA medical records and VA examination reports dated in November 1995, May 1997, and November 2003.  On remand, attempts should be made to obtain the above-referenced evidence and the Veteran and her representative should also be contacted and asked to submit copies of any additional documentation that is in their possession.  

In a rating decision dated in March 2007, a temporary disability rating of 100 was granted effective from August 3, 2006, and a 20 percent disability rating was assigned for the lumbar spine disability from October 1, 2007.  The Veteran filed a Notice of Disagreement with this rating.  In a rating decision dated in May 2009, a temporary disability rating of 100 was granted effective from October 1, 2008, and a 20 percent disability rating was assigned from December 1, 2008.  The Veteran asserts that a rating in excess of 20 percent is warranted.  

In a statement dated in November 2009, the Veteran reported that she has had two back surgeries and has averred that her lumbar condition is worsening and has been told by VA physicians that she may require another surgery.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's last VA examination was in March 2009, another VA examination is warranted at this time.  

During the March 2009 spine and joints examination, the Veteran reported that she had radiating pain, which she described as numbness and tingling, that went into her left elbow, forearm, and to the medial little finger.  It is unclear from the examination report whether these symptoms are related to the left shoulder disability or the cervical spine disability.  In addition, the only information provided with respect to headaches was that the Veteran had daily headaches that were less responsive to medication.  In addition, another examination is warranted so a VA examiner can address the Veteran's ability or inability to work as a result of service-connected disability.  

It is also noted that the Social Security Administration (SSA) granted the Veteran's claim for disability benefits in part based on a June 2010 examination by Dr. Vesser, which is not of record.  On remand, the RO should request additional records from the SSA.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from July 27, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Send the Veteran and her representative a letter informing them that the original claims file cannot be located, and inviting them to submit copies of documents pertaining to VA benefits that are in their possession that pre-date the current claim.  The Veteran should also be notified that she can either obtain and submit or identify any relevant private medical records that are not in her possession and that are not already of record.  

2.  Attempt to obtain copies of the Veteran's service treatment records and service personnel records.  If they cannot be obtained, notify the Veteran of this pursuant to 38 C.F.R. § 3.159(e).  

3.  Attempt to obtain copies of other relevant documentation including VA medical records pertaining to the Veteran that date from 1995 to 2005, and VA examination reports dated in November 1995, May 1997, and November 2003.  If the records cannot be obtained, notify the Veteran of this pursuant to 38 C.F.R. § 3.159(e).  

4.  Also associate with the record VA medical records pertaining to the Veteran that date from July 27, 2010.  If no further treatment records exist, the claims file should be documented accordingly.

5.  Request from the SSA any documents, including medical records, that were obtained by the agency after August 2008.  These records should include a June 2010 report of Dr. Vesser.  

6.  After the above steps are complete, the Veteran should be accorded the appropriate VA examinations to assess the nature and severity of her service-connected lumbar spine disability, cervical/thoracic radiculitis with headaches, and the left scapula strain.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  

Lumbar spine disability--The report of examination should include a detailed account of all manifestations of lumbar strain found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above, to include upon use or flare-ups, should be set forth in the report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should also address whether there is any neurological abnormality associated with the lumbar spine disability, to include with respect to the extremities, bowel or bladder.  If no neurological abnormality is found, the examiner should reconcile that finding with the diagnoses of sciatica that are of record.  See for example VA treatment record dated in March 2006.  The examiner should provide a complete rationale for all conclusions reached.

Cervical/thoracic radiculitis with headaches--the report of examination should include a detailed account of all manifestations of residuals of cervical/thoracic radiculitis with headaches found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca.  To the extent possible, the additional range of motion lost due to any of the above, to include on use or during flare-ups, should be set forth in the report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should also address whether or not there is any neurological abnormality associated with this disability, to include with respect to the extremities.  If neurological abnormality is found, the examiner should indicate the severity thereof.  The examiner should also provide a detailed assessment of the headaches, which are associated with the cervical radiculitis, to include whether or not they are prostrating.  The examiner should provide a complete rationale for all conclusions reached.

Left scapula strain-Provide a complete assessment with respect to the muscles affected by the service-connected disability, the orthopedic manifestations and any neurological manifestations.  All necessary tests, including an EMG, if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left shoulder disability.  The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity and those symptoms.  

The examiner should report the range of motion of the shoulder and the arm.  The examiner should note whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is range of motion loss or loss of functionality of the muscle due to the above factors.  The examiner should also describe whether there is any additional loss of motion during flare-ups or when the shoulder/arm are used repeatedly.  

The examiner should indicate whether there is any muscle abnormality and if so which muscle group is affected.  The severity of any muscle injury should also be indicated, i.e., slight, moderate, moderately severe or severe.  

The examiner should indicate whether there is a neurological abnormality associated with the service-connected left shoulder disability, and if so, the affected nerve should be identified and the severity thereof should be fully described.  

Unemployability-The examiner should opine as to  whether the Veteran is unable to maintain or retain employment consistent with her prior work experience due to any of the above disabilities either alone or in combination.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Ensure that the information provided in the examination report(s) satisfy the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


